DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species N (figures 61-64, claims 1-7, 9, 10, 13, 14, 16-19, 21-23, 25 and 26 in the reply filed on 8/24/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/783,385, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The prior filed application fails to disclose “wherein the retaining element comprises a guide pin protruding therefrom and spaced from the pivot element, and wherein pivotal movement of the retaining element relative to the base portion is limited to a selected range via engagement of the guide pin of the .

The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/826,057, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The prior filed application fails to disclose “limiting pivotal movement of the retaining element relative to the base portion to less than 180 degrees” as recited in claim 3. Accordingly claim 3 is not entitled to the benefit of the prior filed application.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because of the following reasons: 
Reference character “50, 50n” has been used to designate a retainer in figure 61 that is structurally different from a retainer in figure 47.  
Reference character “20” and “20a” are both used to refer to same feature in figures 1-5, 7, 8, 11-15.
Reference character “10” and “10a” are both used to refer to same feature in figure 1-4.
Reference character “40” and “40a” are both used to refer to same feature in figures 1-6, 6B, 7.
Reference character “50” and “50a” are both used to refer to same feature in figures 1-5, 6A, 6B, 7.
Reference character “50” and “50b” are both used to refer to same feature in figures 8, 9, 9A, 9B and 10.
Reference character “40” and “40b” are both used to refer to same feature in figures 8, 9, 9A, 9B, 10-14, 16-20, 23, 25.
Reference character “10” and “10c” are both used to refer to same feature in figures 11-14.
Reference character “50” and “50c” are both used to refer to same feature in figures 11-15.
Reference character “20” and “20b” are both used to refer to same feature in figures 16-21, 23, 24, 42, 43A, 43B.
Reference character “50” and “50d” are both used to refer to same feature in figures 16-22.
Reference character “10” and “10d” are both used to refer to same feature in figures 16-19.
Reference character “50” and “50e” are both used to refer to same feature in figures 23-25.
Reference character “40” and “40c” are both used to refer to same feature in figures 26.
Reference character “40” and “40d” are both used to refer to same feature in figures 28A, 28B, 29A, 29B.
Reference character “50” and “50g” are both used to refer to same feature in figures 27A, 27B, 27C, 27D, 29A, 29B.
Reference character “52” and “52a” are both used to refer to same feature in figure 27D.
Reference character “54” and “54a” are both used to refer to same feature in figure 27D.
Reference character “50” and “50h” are both used to refer to same feature in figures 30A-30C, 32A-32C.
Reference character “54” and “54b” are both used to refer to same feature in figure 32C.
Reference character “40” and “40e” are both used to refer to same feature in figures 33A-33C, 34, 35, 36A, 36B, 37A, 37B, 42, 43A, 43B, 44A, 44B.
Reference character “50” and “50j” are both used to refer to same feature in figures 37A, 37B, 38, 39A-39C.
Reference character “50” and “50k” are both used to refer to same feature in figures 40, 41A-41C.
Reference character “50” and “50m” are both used to refer to same feature in figures 42, 43A, 43B, 44A-44B, 45, 46A-46C.
Reference character “50” and “50n” are both used to refer to same feature in figures 47 and 61.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
50n in figures 47 and 61.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
60 in paragraph 0085.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “retaining element comprises  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities:
The reference characters “10” and “10a” are used to refer to same feature “catheter holding device” in paragraph 0068. Examiner has pointed out a single location but this issue exist in the entire specification so applicant is requested to amend the entire specification accordingly. Similar issue exist when using reference character 10 with different alphabet characters (e.g. 10b, 10c etc.) and/or using difference 
The reference character “20a” refers to “catheter tubes” in paragraph 0068 and “catheter” in paragraph 0069.
Appropriate correction is required.
Claim Objections
Claims 1, 16, 21 are objected to because of the following informalities:  
Regarding claim 1, line 10, the limitation “pivotal movement” appears to be amended to “the pivotal movement” in order to refer to “pivotal movement” in claim 1, line 6.

Regarding claim 16, line 2, the limitation “part” appears to be amended to recite “a part” because the limitation “part” is recited in the first instance.

Claim 21 recites the limitation “the diameter” in lines 2 and 3. There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the limitation “the arcuate slot is disposed along an upper part of the base portion above the pivot axis” renders the claim indefinite because the original disclosure is silent regarding how the arcuate slot is disposed above the arcuate slot when the axis could be passing through the base portion. The original disclosure do not specify where the pivot axis ends. One of ordinary skill in the art would normally construe a pivot axis to be extending at an infinite distance and thus the arcuate slot could be placed on side of the pivot axis. Thus, one of ordinary skill in the art would not be able to understand regarding how long the pivot axis needs to extend in order for the arcuate axis to be construed as being above the pivot axis. Accordingly, examiner construes that if at least a portion of pivot axis is present below the arcuate slot, the arcuate slot could be construed to be above the pivot axis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18, 19, 21 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ciccone et al. (US 2012/0136314 A1).
Regarding claim 18, Ciccone teaches an external catheter stabilizer device 10 (figure 1) for stabilizing and retaining a catheter tube 8 (figure 13), said external catheter stabilizer device 10 comprising: 
a base portion 242 configured to adhesively (paragraph 0059) attach at a patient; 
a retaining element 20 configured to retain the catheter tube 8 thereat; 
a pivot element 226 that pivotally (paragraph 0056, lines 2-9) attaches the retaining element 20 to the base portion 242 so as to allow for pivotal movement of the retaining element 20 about a pivot axis (axis along which element 20 pivots) generally normal to the patient where the base portion 242 is attached, wherein the pivot element 226 detachably (paragraph 0125, lines 15-18, by reversing the process of assembly i.e. deforming element 230 and pushing away element 242 from element 20, element 20 could be separated from element 242) attaches the retaining element 20 to the base portion 242.

Regarding claim 19, Ciccone teaches wherein the retaining element 20 comprises a housing (housing of element 20) that is openable and closable (paragraph 0057), and wherein the catheter tube 8 is disposed at the housing (housing of element 20) and the housing is closed, the catheter tube 8 is retained (figure 16) at the housing (housing of element 20).

Regarding claim 21, Ciccone teaches wherein the pivot element 226 (figure 10A) comprises a shaft 228 (figure 10B) and a head 230 at an end of the shaft 228, the diameter of the head 230 being greater than the diameter of the shaft 228 (see figure 

Regarding claim 25, Ciccone teaches wherein the pivot element 226 is formed as a part of the base portion 242 (paragraph 0121, lines 1-4) and is received at an aperture 232 of the retaining element 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 13, 14, 16 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciccone et al.  (US 2012/0136314 A1) in view of Frisbie et al. (US 4,664,113).

a base portion 242 configured to adhesively (paragraph 0059) attach at a patient; 
a retaining element 20 configured to retain the catheter tube 8 thereat; 
a pivot element 226 that pivotally (paragraph 0056, lines 2-9) attaches the retaining element 20 to the base portion 242 so as to allow for pivotal movement of the retaining element 20 about a pivot axis (axis along which element 20 pivots) generally normal to the patient where the base portion 242 is attached. Ciccone is silent regarding wherein the retaining element comprises a guide pin protruding therefrom and spaced from the pivot element; and wherein pivotal movement of the retaining element relative to the base portion is limited to a selected range via engagement of the guide pin of the retaining element with an arcuate slot at the base portion.
However, Frisbie teaches a design of a steerable dilation catheter wherein the retaining element 93 (figure 7) comprises a guide pin 125 protruding therefrom and spaced from the pivot element 102 (figure 6); and wherein pivotal movement (column 6, lines 40-41, 48-52) of the retaining element relative to the base portion 116 is limited to a selected range via engagement of the guide pin 125 of the retaining element 93 with an arcuate slot 118 at the base portion 116 for the purpose of preventing the tube from twisting when in use (column 5, lines 23-27).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, to modify the external catheter stabilizer device of Ciccone to incorporate wherein the retaining element comprises a guide pin protruding therefrom and spaced from the pivot element; and wherein pivotal movement of the retaining element relative to the base portion is limited to a selected range via engagement of the guide pin of the retaining element with an arcuate slot at the base portion as taught by Frisbie for the 

Regarding claims 2 and 3, Ciccone is silent regarding the arcuate slot extends 180 degree about the pivot axis, limiting pivot movement of the retaining element relative to the base portion to 180 degrees, the arcuate slot extends less than 180 degrees about the pivot axis, limiting pivot movement of the retaining element relative to the base portion to less than 180 degrees.
However, Frisbie teaches the arcuate slot 118 extends less than 360 degrees about the pivot axis (axis along which element 93 rotates), limiting pivot movement of the retaining element 93 relative to the base portion 116 to less than 360 degrees for the purpose of preventing the tube from twisting when in use (column 5, lines 23-27).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the external catheter stabilizer of Ciccone to incorporate the arcuate slot extends about the pivot axis, limiting pivot movement of the retaining element relative to the base portion for the purpose of preventing the tube from twisting when in use (column 5, lines 23-27).
However, Ciccone and Frisbie are silent regarding the specifics of the arcuate slot extends 180 degrees or less than 180 degrees about the pivot axis, limiting pivot movement of the retaining element relative to the base portion to 180 degrees or less than 180 degrees. The instant disclosure describes the parameter of 180 degrees or 

Regarding claim 4, Ciccone is silent regarding wherein the arcuate slot is disposed along a side of the base portion sideward of the pivot axis when the base portion is attached at the patient.
However, Frisbie teaches wherein the arcuate slot 118 is disposed along a side of the base portion 116 sideward of the pivot axis (axis along which element 93 rotates) when the base portion 116 is attached at the patient (element 116 will be attached to the patient indirectly through the entire device shown in figure 1 with embodiment of figure 11 when in use) for the purpose of preventing the tube from twisting when in use (column 5, lines 23-27).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the external catheter stabilizer device of Ciccone to incorporate wherein the arcuate slot is disposed along a 

Regarding claim 5, Ciccone is silent regarding wherein the arcuate slot is disposed along an upper part of the base portion above the pivot axis when the base portion is attached at the patient.
However, Frisbie teaches the arcuate slot 118 is disposed along an upper part of the base portion 116 (since element 118 is passing entirely through element 116, element 118 could also be construed to be disposed along an upper part since upper part of the base portion 116 also includes an arcuate slot 118) above the pivot axis (axis along which element 93 rotates) when the base portion 116 is attached at the patient for the purpose of preventing the tube from twisting when in use (column 5, lines 23-27).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the external catheter stabilizer device of Ciccone to incorporate the arcuate slot is disposed along an upper part of the base portion above the pivot axis when the base portion is attached at the patient as taught by Frisbie for the purpose of preventing the tube from twisting when in use (column 5, lines 23-27).

Regarding claim 6, Ciccone discloses wherein the retaining element 20 comprises a housing (housing of element 20) that is openable and closable (paragraph 0057), and wherein the catheter tube 8 is disposed at the housing (housing of element 20) and the housing is closed, the catheter tube 8 is retained (figure 16) at the housing (housing of element 20).



Regarding claim 9, Ciccone discloses wherein the housing (housing of element 20) conforms to the shape of the catheter tube 8 at the housing (housing of element 20).

Regarding claim 13, Ciccone discloses whereinthe base portion 242 is adhesively (paragraph 0069) attached to an adhesive patch 16 that is adhered to the patient’s skin (paragraph 0055, lines 3-6).

Regarding claim 14, Ciccone discloses wherein the pivot element 226 detachably (paragraph 0125, lines 15-18, by reversing the process of assembly i.e. deforming element 230 and pushing away element 242 from element 20, element 20 could be separated from element 242) attaches the retaining element 20 to the base portion 242.

Regarding claim 16, Ciccone discloses wherein the pivot element 226 is formed as a part of the base portion 242 (paragraph 0121, lines 1-4) and is received at an aperture 232 of the retaining element 20.

Regarding claim 22, Ciccone discloses the claimed invention substantially as claimed, as set forth above in claim 18. Ciccone is silent regarding wherein pivotal movement of the retaining element relative to the base portion is limited to a selected range via engagement of a guide pin of the retaining element with an arcuate slot at the base portion.

Therefore, it would have been prima facie obvious to one of ordinary skill in the art, to modify the external catheter stabilizer device of Ciccone to incorporate wherein pivotal movement of the retaining element relative to the base portion is limited to a selected range via engagement of a guide pin of the retaining element with an arcuate slot at the base portion as taught by Frisbie for the purpose of preventing the tube from twisting when in use (column 5, lines 23-27). Examiner further construes that Frisbie is an analogous prior art because Ciccone teaches a devices that allows rotation of the catheter tube at least some degree (paragraph 0056, lines 4-5) without disclosing structural features that allows rotation of the catheter tube to any other degree other than 360 degree whereas Frisbie is teaching a structural detail to limit rotation at some degree other than 360 degree by incorporating the guide pin into the arcuate slot.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciccone et al.  (US 2012/0136314 A1) in view of Frisbie et al. (US 4,664,113) as applied to claim 1 above, and further in view of Kessler (US 7,204,827 B2).
Regarding claim 10, Ciccone/Frisbie (hereinafter referred as “modified Ciccone”) discloses the claimed invention substantially as claimed, as set forth above in claim 1. Ciccone further discloses wherein the retaining element 20 comprises elliptical openings (see “O” in figure 3 below, according to figure 3 below, element “O” appears to be elliptical, furthermore according to paragraph 0053, lines 17-22, the cross-section shape of elements 114, 116, 117 could be elliptical and therefore, in order to accommodate the 
However, Kessler teaches a design of a securement device for catheters comprising protrusions 34 (figure 1) wherein the protrusions are flexible (column 3, lines 18-19, “elastomeric material”) for the purpose of using an alternative well known design to securely hold catheter tube within the retainer (column 3, lines 51-52).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the material of the projection of modified Ciccone to incorporate flexible protrusions as taught by Kessler for the purpose of using an alternative well known design to securely hold catheter tube within the retainer (column 3, lines 51-52).

    PNG
    media_image1.png
    559
    515
    media_image1.png
    Greyscale


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ciccone et al.  (US 2012/0136314 A1) in view of Frisbie et al. (US 4,664,113) as applied to claim 1 above, and further in view of Beran (US 2014/0276543 A1).
Regarding claim 17, modified Ciccone discloses the claimed invention substantially as claimed, as set forth above in claim 1. Ciccone further discloses wherein the pivot element 226 comprises a separate pivot element 226 formed separate from the retaining element 20 and the base portion 242 (paragraph 0121, lines 1-4, paragraph 0125, lines 19-27) and is received at an aperture 232 of the retaining element 20 but is silent regarding the pivot element is received at an aperture of the base portion.
However Beran teaches a design of securing the catheter tube comprising the pivot element separate from the first element 32 (figure 5) and the second element 34 (figure 4), the pivot element 35 is received at an aperture (hollow opening in element 32 that allows passage of element 35 through element 32) of the first element 32 for the purpose of having an alternative configuration to allow relative rotation between two separate elements (paragraph 0030, lines 17-21).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, to modify the connection between the pivot element and the base portion of modified Ciccone since modified Ciccone already discloses to have pivot element separate from the base portion to incorporate the pivot element is received at an aperture of the base portion as taught by Beran for the purpose of having an alternative configuration to allow relative rotation between two separate elements (paragraph 0030, lines 17-21).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Ciccone et al.  (US 2012/0136314 A1) in view of Kessler (US 7,204,827 B2).

However, Kessler teaches a design of a securement device for catheters comprising protrusions 34 (figure 1) wherein the protrusions are flexible (column 3, lines 18-19, “elastomeric material”) for the purpose of using an alternative well known design to securely hold catheter tube within the retainer (column 3, lines 51-52).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the material of the projection of Ciccone to incorporate flexible protrusions as taught by Kessler for the purpose of using an alternative well known design to securely hold catheter tube within the retainer (column 3, lines 51-52).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Ciccone et al.  (US 2012/0136314 A1) in view of Beran (US 2014/0276543 A1).
Regarding claim 17, Ciccone discloses the claimed invention substantially as claimed, as set forth above in claim 1. Ciccone further discloses wherein the pivot element 226 comprises a separate pivot element 226 formed separate from the retaining element 20 and the base portion 242 (paragraph 0121, lines 1-4, paragraph 0125, lines 19-27) and is received at an aperture 232 of the retaining element 20 but is silent regarding the pivot element is received at an aperture of the base portion.
However Beran teaches a design of securing the catheter tube comprising the pivot element separate from the first element 32 (figure 5) and the second element 34 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, to modify the connection between the pivot element and the base portion of modified Ciccone since modified Ciccone already discloses to have pivot element separate from the base portion to incorporate the pivot element is received at an aperture of the base portion as taught by Beran for the purpose of having an alternative configuration to allow relative rotation between two separate elements (paragraph 0030, lines 17-21).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cianci (US 4149539): discloses a retainer to retain Y-junction or 3-tube junction catheter.
Pajunk et al. (US 7074208 B2): discloses a pin to connect the base and the retainer via snap-fit.
Bierman (US 7223256 B2): discloses an external catheter stabilizer device comprising a base and a retainer.
Wright (US 2011/0295210 A1), Wright (US 8177756 B2): discloses a retainer connected to the base via a pivot pin.
Gareth (EP 3085406 A1): discloses an external catheter stabilizer device comprising a base and a retainer.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NILAY J SHAH/            Primary Examiner, Art Unit 3783